Citation Nr: 0010898	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 23, 1986, for 
the assignment of a 100 percent disability evaluation for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, and from February 1970 to March 1973.  In 
addition, he was in the Army National Guard and had periods 
of active duty for training in 1964 and 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted an earlier effective date 
of June 23, 1986, for a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  The veteran has appealed 
this decision, contending that an even earlier effective date 
is warranted.


FINDINGS OF FACT

1.  The veteran's pending claim of entitlement to a 100 
percent evaluation for his service-connected PTSD was 
received on June 23, 1986.

2.  The evidence of record shows that on July 10, 1985, the 
veteran was hospitalized for post-traumatic stress disorder 
with some depression and thought blocking.  He reported being 
unemployed and that the last time he had worked as much as 
three months had been four years earlier.


CONCLUSION OF LAW

An effective date of July 10, 1985, for the assignment of a 
100 percent disability evaluation for PTSD is warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1982, the veteran filed a claim for service 
connection for PTSD.  His service records show that he served 
in Vietnam and received the Purple Heart during his first 
period of active service, and he also received the Combat 
Infantry Badge during his second period of active service.  A 
VA psychiatric examination report dated in January 1983 shows 
that the veteran reported that he was self-employed.  The 
veteran described numerous dangerous missions which he 
participated in while in Vietnam.  He also described vividly 
his friends who were killed in battle.  The veteran described 
nightmares and intrusive thoughts about his combat 
experiences.  The impression was PTSD.  In rating decision of 
March 1983, service connection for PTSD was granted and a 10 
percent rating was assigned from November 8, 1982.

A VA outpatient evaluation report dated in June 1983 notes 
that the veteran was depressed and had difficulty sleeping.  
He had no delusions or hallucinations.  He had frequent 
intrusive thoughts of the Vietnam war.  His speech was 
slurred.  The diagnosis was generalized anxiety disorder.  
The veteran was hospitalized in October 1983 at the VA 
Medical Center in Phoenix, Arizona.  One of the diagnoses was 
chronic anxiety neurosis.  It was also noted that he had 
PTSD. 

At a VA examination in March 1984, the veteran reported that 
after he returned to the United States from Vietnam, he 
worked as a welder, but was unable to continue this work 
because he was unable to climb or hold the welding equipment.  
He reportedly had not worked since 1976.  He further reported 
that he had considerable difficulty getting along with 
people, had frequent flashbacks about his patrol duty in 
Vietnam, became easily angered at people, and reacted to loud 
noises, thinking that he was back in Vietnam.  A mental 
status examination showed that his stream of speech and 
mental activity were within normal range.  There was no 
evidence of any hallucinatory experiences or delusional 
thinking.  He was oriented correctly.  He had frequent 
depressions.  His affect was labile.  He had difficulty in 
controlling his anger.  The examiner noted that the veteran 
had flashbacks and nightmares, and continued to have a rather 
pronounced startle reaction.  The diagnosis was moderate, 
chronic PTSD.

In rating decision of May 1984, the 10 percent rating for 
PTSD was continued.  The veteran appealed that decision.  In 
a January 1985 decision, the Board determined that the 
evidence did not support a rating in excess of 10 percent for 
PTSD.

A VA discharge summary shows that the veteran was 
hospitalized from July 10 to July 31, 1985.  The diagnoses 
included PTSD.  The report shows that the veteran complained 
that he had too much pressure.  He was having financial 
problems and had to live with his mother.  He stated that he 
was nervous around people.  He also stated that he had tried 
to work and only worked three hours before he had to quit.  
He reported that he was a certified welder but was unable to 
work because of his leg and back.  The last time he worked as 
much as three months had been four years earlier.  He 
complained about physical ailments with his left leg and 
knee.  He reported that he had gone through Vocational 
Rehabilitation for five months but had not learned anything.  
A mental status examination showed that his affect was near 
normal.  He had some depression.  Some thought blocking was 
reported.  He denied any confusion or fear.  He claimed to 
have some trouble with his memory.  Physical examination 
revealed a limp and he had a history of shrapnel in the left 
flank.  The veteran had a left femur osteotomy which was 
healed.  He was seen by the PTSD Unit.  It was noted that he 
had psychological testing which revealed a borderline IQ.  He 
was placed on some medication and seemed to improve and 
became calmer.  On discharge, his prognosis was guarded.  It 
was noted that he could return to prehospital activities.

A private psychiatric evaluation report dated in January 1986 
from Richard A. Kapp, Ph. D., shows that the veteran had 
numerous physical problems.  In addition, the record shows 
that the veteran reported sleep difficulty and decreased 
appetite.  The veteran spent most of his time alone, although 
he lived on the same property as his mother.  He had been 
married three times and had three sons.  After separating 
from service, he worked in construction, as a mechanic of 
heavy equipment, and as a welder.  He last worked in 1982.  
During the interview, the veteran appeared to be quite 
emotionally responsive and seemed as if he might break into 
tears at any moment.  Testing revealed that his current level 
of intellectual functioning was in the average range.  
Testing of his memory showed that it was at the low end of 
the average range.  Neuropsychological functioning testing 
was suggestive of a mild to moderate degree of organic 
impairment consistent with brain damage.  It was noted that 
the best overall description of the veteran's current 
psychological condition was PTSD with depression and anxiety.  
The results of the Minnesota Multiphasic Personality 
Inventory could not be interpreted because they indicated an 
invalid profile.  However, the examiner thought this might 
show that the veteran did not understand the nature of the 
test questions and responded in an inconsistent manner.  The 
results of the Thematic Apperception Test were consistent 
with a diagnosis of PTSD with accompanying depression and 
anxiety.  The diagnoses on Axis I were PTSD with depression 
and anxiety, and atypical or mixed organic brain syndrome.  
On Axis IV it was noted that the veteran had moderate 
psychosocial stressors and was preoccupied with nightmares in 
which he relived war memories and traumatic experiences, and 
he also had sleep disturbance requiring medication.  Dr. Kapp 
further noted that the veteran was unable to engage in 
gainful stable employment due to a combination of physical 
and emotional factors.  He noted the veteran's 21 day 
hospitalization in 1985 for psychiatric reasons, and noted 
that the condition was felt to be chronic and the prognosis 
was poor.  Dr. Kapp believed that, even following through 
with his outpatient treatment, it was not expected that the 
veteran would be able to be gainfully employed within a one-
year period.

A VA outpatient treatment record dated in April 1986 shows 
that the veteran was doing well and that his depression at 
night was okay.  It was further noted that the veteran worked 
as a guard at a hotel, working seven hour shifts.  In 
addition, it was noted that he was stable.  Another VA 
outpatient treatment record dated later in April 1986 shows 
that he was continuing to do well and his depression was 
under control.  A VA outpatient medical record dated in May 
1986 shows that there had been no change in the veteran's 
condition.

A private medical report from William B. Haeussler, M. D., 
dated in June 1986, notes that he interviewed the veteran on 
May 29, 1986.  In addition, he reviewed the veteran's medical 
records.  It was noted that VA medical records showed that 
the veteran's behavior over the past year had indicated poor 
functioning despite minimal stress.  Dr. Haeussler noted that 
there seemed to have been a worsening of the veteran's 
condition since 1983, and that his condition was not stable 
but was going down hill.  He further noted that the veteran 
also had mixed organic picture and had brain damage leading 
to considerable difficulty in being able to work and get 
along with other people.  Dr. Haeussler also noted that, in 
addition to PTSD, the veteran had episodes of depression of a 
dysthymic nature and schizotypal personality.  According to 
Dr. Haeussler, the combination of the psychological 
disturbances and the organic disturbances rendered the 
veteran unable to perform in any positive functional manner.

The claim for an increased rating for PTSD was received on 
June 23,1986, along with the above noted VA outpatient 
treatment records dated in April and May 1986, and the 
medical statements from Dr. Kapp and Dr. Haeussler.  In 
rating decision of August 1986, the RO continued the 10 
percent rating for PTSD.  The veteran timely appealed that 
decision. 

A VA psychiatric examination in January 1987 showed that the 
veteran had a moderately intense anxious demeanor.  His 
speech was of a normal tone and normal spontaneity.  His 
affect was demonstrative of his level of anxiety.  He 
admitted to what could be considered flashbacks and 
experienced visual and auditory hallucinations.  The 
diagnoses were PTSD and atypical psychoses primarily 
manifested by visual and auditory hallucinations that had 
"flashback" hallmarks.  

The evidence shows that the veteran was hospitalized again at 
the VA Medical Center in Phoenix, Arizona, from April 2 to 
May 1, 1987.  The diagnoses on Axis I were adjustment 
disorder with mixed features, and PTSD.  Axis II diagnosis 
was borderline personality traits.  Axis III diagnosis was 
status post osteotomy of left leg which was shorter than the 
right leg.  Minimal stressors were noted on Axis IV.  Axis V 
was noted as being very poor.  The veteran was admitted to 
the hospital for depression, nightmares and flashbacks of 
Vietnam, and pain in his left leg and back.  The veteran 
reported that he had had multiple arrests for assault and 
battery in the past, and that he became very short-tempered.  
The veteran was lucid, coherent, and well oriented in all 
three spheres.  His memory was intact.  His speech was 
slurred.  His affect and mood were on the depressed side.  He 
showed no overt psychotic symptoms, paranoid ideas or 
delusional ideas.  His insight and judgment were poor.  The 
veteran's family indicated that he was difficult to deal with 
because of his short 

temper.  The veteran was stabilized on his medications and at 
the time of discharge was considered to not be a danger to 
himself or others.  It was noted that the veteran was not 
considered to be competent for VA purposes.  The veteran's 
condition had improved but the prognosis was still poor.

The veteran was hospitalized again in June 1987 at the VA 
Medical Center in Phoenix because of depression, back pain 
and hearing voices.  The veteran became stable on his 
medication.  His competency was questionable and he was not 
considered to be competent for VA purposes.  It was noted 
that he was not employable.  His prognosis was very poor.  At 
the time of discharge, he was not considered to be a danger 
to himself or to others.

In rating decision of December 1987, a 70 percent evaluation 
was assigned for PTSD from June 23, 1986.  In addition, 
temporary total disability ratings were assigned from April 
2, 1987 to June 1, 1987, and from June 4, 1987 to July 1, 
1987, due to the two periods of hospitalization.  A 70 
percent rating was continued between these temporary total 
disability evaluations, and effective from July 1, 1987.  

The veteran was hospitalized again in October 1987, December 
1988, and April 1989, to include for treatment of his PTSD.  
In rating decisions of May 1988 and February 1989, the 
veteran was awarded temporary total disability ratings for 
the hospitalizations in October 1987 and December 1988, 
respectively.  In rating decision of July 1989, a 100 percent 
schedular rating was assigned for PTSD, effective from 
January 24, 1989.  

In rating decision of September 1997, the RO granted an 
earlier effective date for the 100 percent schedular rating, 
effective from June 23, 1986, the date of the veteran's claim 
for an increased rating for PTSD.  The veteran has appealed 
that decision, contending that the 100 percent schedular 
rating should be effective from July 10, 1985, the date of 
the VA hospital discharge summary report.


II.  Analysis

In reviewing the veteran's claim for an earlier effective 
date for an increased rating for PTSD, the Board has 
considered all the evidence of record, including that 
predating the January 1985 Board decision.  See Swanson v. 
West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 
511 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

As a general rule, unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991).  However, in cases involving a claim 
for an increased evaluation, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2).  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992).

The applicable regulations provide that except as provided in 
paragraph (o)(2) of this section and § 3.401(b), the proper 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  It also provides that for disability 
compensation, the proper effective date is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o).

For new and material evidence, other than service department 
records, received within an appeal period or prior to an 
appellate decision, the effective date will be as though the 
former disposition had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  However, for new and material evidence 
received after final disallowance, the 

proper effective date is the date of receipt of the new claim 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; See 
VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 
5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of 
the claim as the effective date of an award of increased 
disability compensation, the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

After reviewing all of the evidence of record and applicable 
law and regulation, the Board finds that entitlement to an 
earlier effective date of July 10, 1985, for a 100 percent 
disability rating for the service-connected PTSD is 
warranted.  As noted above, the veteran filed a claim for an 
increased evaluation for PTSD which was received on June 23, 
1986.  The claim was denied in rating decision of August 1986 
and the veteran completed an appeal of that decision.  

In the case at hand, the effective date of the veteran's 
claim is governed by the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
within one year prior to receipt of the claim for an 
increased rating.  38 U.S.C.A. § 5110(b)(2).  The July 1985 
hospital record shows that the veteran had not had 
substantial employment for at least 4 years.  It was 
indicated that the veteran's physical as well as psychiatric 
disabilities caused his inability to obtain and retain 
employment.  In the January 1986 psychological evaluation, 
Dr. Kapp noted that the veteran was unable to engage in 
gainful stable employment due to both his physical and 
emotional problems.  Dr. Kapp noted that the veteran's 
psychiatric prognosis was poor and, even following through 
with outpatient treatment, the veteran was not expected to be 
able to be gainfully employed within one year.  In addition, 
the report from Dr. Haeussler, dated in June 1986, indicates 
that the combination of the veteran's psychological 
disturbances and his organic disturbances rendered him unable 
to perform in a positive functional manner.  

In the absence of competent medical evidence specifically 
attributing the veteran's unemployability solely to his 
physical problems, it is not unreasonable to conclude that 
his PTSD is largely responsible for his inability to retain 
gainful employment.  When it is not possible to separate the 
effects of the conditions, the provisions of 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the claimant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (1996) (commentary 
accompanying amendments to VA regulations governing the 
rating of mental disorders).

After review of the evidence of record, the Board finds that 
the evidence supports an effective date of July 10, 1985, for 
the grant of a 100 percent disability evaluation for PTSD, 
the first day of the hospitalization in which it was shown 
that the veteran's PTSD probably caused unemployability.  The 
July 1985 VA hospital record is the earliest evidence of 
entitlement to a 100 percent rating within one year prior to 
receipt of the claim for an increased rating for PTSD.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).



ORDER

An effective date of July 10, 1985, for a 100 percent 
schedular rating for PTSD is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 11 -


- 11 -


